ACCEPTED
                                                                                             03-17-00664-CV
                                                                                                   21589869
                                                                                   THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                            1/3/2018 4:38 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-17-00664-CV

                                                                           FILED IN
                          IN THE COURT OF APPEALS                   3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                           FOR THE THIRD DISTRICT                   1/3/2018 4:38:55 PM
                                AUSTIN, TEXAS                         JEFFREY D. KYLE
                                                                            Clerk


 ACME IRON & METAL COMPANY, A D/B/A OF TXALLOY, INC.; and
                   MAYFIELD PAPER,
                                  Appellants,
                                           v.
  REPUBLIC WASTE SERVICES OF TEXAS, LTD., SOMETIMES D/B/A
       TRASHAWAY SERVICES; AND DUNCAN DISPOSAL,
                               Appellee.


                       APPELLANTS’ UNOPPOSED
                     MOTION FOR EXTENSION OF TIME
                         TO FILE INITIAL BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants Acme Iron & Metal Company, a d/b/a Of Txalloy, Inc.; and

Mayfield Paper (“Appellants”) hereby move the Court for an extension of time of

thirty (30) days for the filing of their initial brief in the above-captioned action.

      The current due date for Appellants’ brief is January 2, 2018. Appellants

respectfully request a thirty (30) day extension of the due date, to Thursday,

February 1, 2018.
      Appellants request this extension of time pursuant to Texas Rule of

Appellate Procedure 38.6(d), due to numerous filing and other deadlines

Appellants’ counsel has in other cases and the intervening holidays. Appellants

have not requested an extension of time previously. Counsel for Appellants has

inquired as to whether Appellee will oppose this motion, and counsel for Appellee

has stated that the motion is not opposed.

                                      Prayer
      Appellants respectfully request that the Court grant their Unopposed Motion

for Extension of Time to File Initial Brief, making that brief due February 1, 2018.


                                 Respectfully submitted,


                                  GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                                  401 Congress Avenue, Suite 2200
                                  Austin, Texas 78701
                                  (512) 480-5600 phone

                                  /s/ James A. Hemphill
                                  James A. Hemphill
                                  State Bar No. 00787674
                                  jhemphill@gdhm.com
                                  Direct Phone: (512) 480-5762
                                  Direct Fax: (512) 536-9907
                                  jhemphill@gdhm.com
                                  Christopher L. Elliott
                                  State Bar No. 06535400
                                  celliott@gdhm.com
                                  David A. King
                                  State Bar No. 24083310
                                  dking@gdhm.com


                                         2
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on
the following counsel for Appellee via electronic service, with a courtesy copy via
email, on the 3rd day of January, 2018:

Don W. Griffis
Jackson Walker L.L.P.
301 West Beauregard Ave., Suite 200
San Angelo, Texas 76903
via email: dgriffis@jw.com

Charles L. Babcock
Patrick R. Cowlishaw
John K. Edwards
Edwin Buffmire
Jackson Walker L.L.P.
2323 Ross Avenue, Suite 600
Dallas, Texas 75201
via email:
cbabcock@jw.com; pcowlishaw@jw.com; jedwards@jw.com; ebuffmire@jw.com

Connie Pfeiffer
Beck Redden LLP
1221 McKinney Street, Suite 4500
Houston, Texas 77010
via email: cpfeiffer@beckredden.com


                                      /s/ James A. Hemphill
                                      James A. Hemphill




                                         3